DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 08/12/2022. 

Election/Restriction
It is acknowledged that applicant has elected without traverse Group I, claims 1-23, in a required election-restriction correspondence received on 06/13/2022, claims 24-30 have been cancelled, and new method claims 31-37 have been added. 


Allowable Subject Matter
Claims 1-23, 31-37 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 31 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A system for thermal energy storage and delivery, including: a thermal storage assemblage including a plurality of thermal storage blocks, wherein at least some of the thermal storage blocks include multiple radiation cavities and include multiple fluid flow slots, wherein some of the radiation cavities and some of the fluid flow slots are configured to form fluid pathways through the thermal storage blocks;  in combination with a plurality of heaters configured to heat at least one of the thermal storage blocks via energy radiated into multiple ones of the radiation cavities and onto surfaces that bound the respective radiation cavities” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 31:
The prior art of record does not teach “A method including: heating, by a plurality of heater elements, thermal storage blocks of a thermal storage assemblage, wherein: the thermal storage assemblage includes a plurality of thermal storage blocks, wherein at least some of the thermal storage blocks define multiple radiation cavities and include multiple fluid flow slots; in combination with some of the radiation cavities and some of the fluid flow slots are configured to form fluid pathways through the thermal storage blocks the plurality of heater elements are positioned within the thermal storage assemblage and adjacent to at least some of the radiation cavities.” as claimed in claim 31, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 31.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 29, 2022